Title: John Adams to Abigail Adams, 28 December 1788
From: Adams, John
To: Adams, Abigail


        
          Braintree Decr. 28. 1788
          My dearest Friend
        
        I have recd your favours of the 3 and 13thand have opened that to our Son, who has been absent from me these 3 Weeks at Newbury, where I Suppose he is very well.— I am as anxious as you are about your coming home. There are but two Ways. 1. if Coll Smith can bring you and his Family with you, will be the more obliging and agreable. 2. if he cannot, I must send your eldest son, with a Coach from Boston, to wait on you. as soon as I can receive a Letter from you, informing me, of the Necessity of it, I will Send him off.— I expect him every day from Newbury Port.— All has gone very well at home, and all your Friends are in health. Your sisters Family are in affliction by the Death of Gen. Palmer. You will not expect from me, much upon Public affairs. I shall only Say that the federal or more properly national Spirit runs high and bids fair to defeat every insidious as well as open Attempt of its Adversaries. This gives us a  comfortable Prospect of a good Government, which is all that will be necessary to our Happiness. Yet I fear that confused and ill digested Efforts at Amendments will perplex for sometime.
        I am very Sensible of that Affection which has given the Name to my Grandson, but although I have twice sett the Example of it, I do not approve of the Practice of intermixing the Names of Families. I wish the Child every Blessing from other Motives, besides its name. My Love to Mr & Mrs Smith; the sight of them and their two Sons with you, will give me high Pleasure. I am with the tenderest Affection / your
        John Adams
      